DAVIDSON, Judge.
The offense is burglary; the punishment, confinement in the penitentiary for life by reason of enhanced punishment under the provisions of Art. 63, P. C.
The record is before us without statement of facts or bills of exception. In the absence of exception, the indictment is sufficient to support the judgment of conviction and the punishment assessed.
The judgment is. affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.